The instant Application was withdrawn from issue after a closer inspection of the breeding history revealed this to be a backcross method that may or may not be applied to a patented variety.  In order to clarify whether or not the instant variety is drawn to a locus conversion of previously patented variety, the Rule 105 Request for information is presented below.

/BRENT T PAGE/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        

Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a seed of soybean variety 92310017, produced by a cross between 11KA71179-80-24 and (11KA71179-80-24/OX3009B4-D0YN) wherein 11KA71179-80-24 is the recurrent parent, but the instant specification does not indicate if there are any other known names for 11KA71179-80-24 or if it was publicly available.  The requested information is required to make a meaningful and complete search of the prior art.  Additionally, it appears OX3009B4-D0YN was used as a donor line for a transgenic event, but it is not clear which event was actually selected for from said donor line and/or whether or not any other traits were selected for, indicated whether or not this cross is a locus conversion or a pedigree plus backcross method.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:

(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
g) What trait and/or traits were brought in or selected for from donor line OX3009B4-D0YN?

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136, and has a shortened statutory period for reply to this action of  TWO (2) MONTHS from the mailing date of this Office action.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).  

	/Amjad Abraham/             Supervisory Patent Examiner, Art Unit 1663